Citation Nr: 0638362	
Decision Date: 12/11/06    Archive Date: 12/19/06	

DOCKET NO.  96-17 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic foot 
disorder, to include pes planus with calluses and/or joint 
pain due to an undiagnosed illness. 

2.  Entitlement to service connection for a chronic back 
disability. 

3.  Entitlement to service connection for a chronic knee 
disorder. 

4.  Entitlement to service connection for defective hearing 
in the right ear. 

5.  Entitlement to service connection for balding, claimed as 
due to an undiagnosed illness. 

6.  Entitlement to service connection for joint aches, 
claimed as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to 
September 1992, with service in the Southwest Asia Theater of 
Operations from January to May 1991. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 1995, March 1996, and September 1997 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C.  

In a rating decision of September 1997, the RO granted 
service connection for an undiagnosed illness manifested by 
short-term memory loss (i.e., forgetfulness).  Accordingly, 
that issue, which was formerly on appeal, is no longer before 
the Board.  

The Board further notes that, based on a review of the 
record, the veteran failed to perfect his appeal regarding 
the issue of service connection for fibrosis of the lungs, as 
well as for increased evaluations for the postoperative 
residuals of right inguinal hernia repair and a heart 
condition.  Accordingly, those issues are also not currently 
before the Board.  

Finally, based on correspondence contained in the file, it 
would appear that the veteran seeks entitlement to an 
increased evaluation for service-connected hearing loss in 
the left ear, as well as separate compensable evaluations for 
service-connected tinnitus.  Moreover, at the present time, 
it is unclear whether the veteran wishes to pursue the issue 
of service connection for squamous cell carcinoma.  Inasmuch 
as those issues have not been developed or certified for 
appellate review, they are not for consideration at this 
time.  They are, however, being referred to the RO for 
clarification, and, if necessary, appropriate action.  

For reasons which will become apparent, the issue of service 
connection for a chronic foot disorder, to include pes planus 
and calluses, and/or joint pain due to an undiagnosed 
illness, is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part. 


FINDINGS OF FACT

1.  A chronic back disorder is not shown to have been present 
in service, or at any time thereafter. 

2.  A chronic knee disorder is not shown to have been present 
in service, or for a number of years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service. 

3.  Hearing loss disability in the right ear is not shown to 
have been present in service, or at any time thereafter.  

4.  Baldness, specifically, androgenetic alopecia, is not 
shown to have been present in service, or for a number of 
years thereafter, nor is it the result of any incident or 
incidents of the veteran's period of active military service.  

5.  The veteran's male pattern baldness is not shown to be a 
manifestation of an undiagnosed illness resulting from 
service in the Persian Gulf.  

6.  The veteran's claim of entitlement to service connection 
for joint aches as a manifestation of an undiagnosed illness 
resulting from service in the Persian Gulf War is not 
supported by objective indications of a chronic disability 
affecting the joints.  


CONCLUSIONS OF LAW

1.  A chronic back disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  

2.  A chronic knee disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  

3.  A chronic hearing loss in the right ear was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2005).  

4.  A disability manifested by baldness was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).  

5.  A chronic disorder characterized by joint aches was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. 
121. 

In this case, in correspondence of December 2003, the RO 
provided notice of the veteran regarding what information and 
evidence was needed to substantiate his claims for service 
connection, as well as what information and evidence should 
be submitted by him, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any further evidence in his possession pertaining 
to his claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
outpatient treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional 
evidence that should be provided, and there has been a 
complete review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that a preponderance 
of the evidence is against the appellant's claims for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have had any effect on the case, or to have caused injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

Analysis

The Board wishes to make it clear that it has reviewed all 
the evidence in the appellant's claims file, which includes:  
his multiple contentions; service medical records; VA medical 
records; VA examination reports; private examination reports; 
and private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for chronic 
back and knee disabilities, as well as for hearing loss in 
the right ear, balding, and "joint aches."  In pertinent 
part, it is contended that the veteran's chronic back and 
knee disabilities, and right ear hearing loss, had their 
origin during his period of active military service.  In the 
alternative, it is contended that the veteran's right ear 
hearing loss is, in fact, the result of chemotherapy 
undertaken for treatment of the veteran's squamous cell 
carcinoma.  Finally, it is contended that the veteran's 
balding and "joint aches" are the result of exposure to oil 
fires, and/or certain experimental pills/medications 
administered during his period of service in the Persian Gulf 
War.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Service connection may additionally be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2006.  Compensation is 
payable under these provisions if, by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.  

"Objective indications of a qualifying chronic disability" 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other 
common non-medical indicators that are capable of independent 
verification.  "Chronic" is defined as a disability existing 
for six months or more, or a disability that exhibits 
intermittent episodes of improvement and worsening over a 
six-month period.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia Theater of Operations.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2003).  

Finally, for the purpose of applying the laws administered by 
the VA, impaired hearing is considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
utilizing the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).  

In the present case, service medical records are negative for 
chronic back or knee disabilities, as well as for defective 
hearing in the right ear, balding, and a disability 
characterized by "joint aches."  While on a number of 
occasions in service, the veteran received treatment for what 
was described as mechanical back pain and/or low back strain, 
those episodes were acute and transitory in nature, and 
resolved without residual disability.  Episodes of left knee 
pain, and a single episode of lateral collateral ligament 
strain of the right knee were similarly transitory in nature, 
inasmuch as, at the time of a service separation examination 
in August 1992, the veteran's lower extremities were entirely 
within normal limits.  Significantly, at the time of service 
separation, the veteran's spine and musculoskeletal system 
were likewise within normal limits, and no pertinent 
diagnosis was noted.  

The Board concedes that, at the time of the aforementioned 
service separation examination, there was present a single, 
very slightly elevated pure tone threshold at 4,000 Hertz in 
the veteran's right ear.  However, at no time, either in 
service or thereafter, has the veteran been shown to exhibit 
hearing loss disability as defined by applicable law and 
regulation.  See 38 C.F.R. § 3.385 (2005).  The earliest 
clinical indication of the presence of a chronic knee 
disorder or baldness is revealed by a VA general medical 
examination dated in February 1997, approximately five years 
following the veteran's discharge from service, at which time 
there was noted femuropatellar pain syndrome of both knees, 
as well as androgenetic alopecia.  

The veteran argues that his current "baldness" is, in fact, 
the result of an undiagnosed illness which had its origin 
during his period of service in the Persian Gulf War.  
However, as is clear from the above, the veteran has, in 
fact, received a "diagnosis" for his baldness, specifically, 
androgenetic alopecia.  To date, there exists no evidence 
that the veteran's current male pattern baldness is in any 
way related to his active military service, including service 
in the Persian Gulf.  Nor is there any objective evidence 
that the veteran suffers from an undiagnosed illness 
characterized by joint aches which is in any way related to 
his service in the Persian Gulf War.  Under the 
circumstances, and absent some demonstrated nexus between the 
veteran's current disabilities and his period of active 
military service, service connection must be denied.  


ORDER

Service connection for a chronic back disorder is denied. 

Service connection for a chronic knee disability is denied. 

Service connection for defective hearing in the right ear is 
denied.  

Service connection for balding, claimed as due to an 
undiagnosed illness, is denied. 

Service connection for joint aches, claimed as due to an 
undiagnosed illness, is denied.  


REMAND

In addition to the above, the veteran in this case seeks 
service connection for a chronic foot disability, to include 
pes planus and calluses, and/or joint pain due to an 
undiagnosed illness.  

In that regard, at the time of a service entrance examination 
in April 1976, the veteran was described as suffering from 
second degree pes planus.  On service medical examination in 
January 1989, the veteran was heard to complain of "foot 
trouble," specifically, calluses.  As of the time of a 
service separation examination in August 1992, the veteran 
once again complained of "foot trouble," specifically, 
various corns and calluses.  A physical examination of the 
veteran's feet conducted at that time was significant for the 
presence of verruca plantarus, for which it was recommended 
that the veteran receive treatment.  

The Board observes that, at the time of VA orthopedic 
examination in September 1994, shortly following the 
veteran's discharge from service, a number of plantar warts 
were still present, specifically, two on the left foot and 
one on the right foot.  According to the veteran, during his 
period of service in the Persian Gulf War, a number of 
projectiles weighing from 97 to 240 pounds were dropped on 
his feet and toes.  Current complaints consisted of pain 
following prolonged standing and walking.  Physical 
(including photographic) examination of the veteran's feet 
showed abnormally high longitudinal arches, while the 
transversal arches remained convex.  Further examination 
revealed evidence of claw toe deformation bilaterally, with a 
pathological increase in skin thickness on the plantar 
surfaces of the metatarsal heads.  The pertinent diagnosis 
noted was pes cavus with painful plantar calluses and claw 
toes bilaterally.  

Based on the most recent evidence of record, it is clear that 
the veteran continues to suffer from problems with both feet.  
Under the circumstances, the Board is of the opinion that 
further development of the evidence would be appropriate 
prior to a final adjudication of the veteran's claim.  

Accordingly, the case is REMANDED to the RO for the following 
actions: 

1.  The RO must review the claims file, 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) is fully complied with and 
satisfied with respect to the claim for 
service connection for a chronic foot 
disorder, to include pes planus and 
calluses, and/or joint pain due to an 
undiagnosed illness.  The notice should 
advise the veteran that a disability 
rating and effective date will be 
assigned if service connection is 
awarded, and the type of evidence needed 
to establish a disability rating and 
effective date for the claim on appeal as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to September 2005, the date of 
the most recent evidence of record, 
should also be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The veteran should then be afforded 
an additional examination by an 
appropriate specialist in order to more 
accurately determine the exact nature and 
etiology of his claimed foot disability.  
The RO is advised that the veteran must 
be given adequate notice of the date and 
place of any requested examination, and a 
copy of all such notification(s) must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on his claim. 

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examining specialist should identify 
any diagnosed condition involving the 
feet and provide a medical opinion as to 
whether it is at least as likely as not 
that any diagnosed foot disorder is 
related to service.  The examiner should 
also specifically comment as to whether 
any foot disability existing at the time 
of the veteran's entry upon active 
military service as likely as not 
underwent a clinically identifiable 
chronic increase in severity beyond 
natural progress during the veteran's 
period of active military service.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder. 

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place should be included in 
the examination report.

4.  The RO should then review the 
veteran's claim for service connection 
for a chronic foot disorder.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
last SOC in May 2004.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


